

115 HR 4401 IH: Recidivism Reduction Act
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4401IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure prompt access to Supplemental Security Income, Social Security disability, and Medicaid
			 benefits for persons released from certain public institutions.
	
 1.Short titleThis Act may be cited as the Recidivism Reduction Act. 2.FindingsThe Congress finds as follows:
 (1)According to the Bureau of Justice Statistics, nearly 14 percent of State and Federal prisoners meet the threshold for serious psychological distress. The same peer-reviewed study finds 26 percent of jail inmates report experiences that meet the threshold for serious psychological distress.
 (2)Whereas the occurrence of cases of serious psychological distress is high among the incarcerated population of the United States of America, the Bureau of Justice Statistics simultaneously finds statistically significant differences and disparities in the general population, which suffers from serious psychological distress at a much lower rate—a non-comparable 5 percent of the general population suffers from serious psychological distress.
 (3)Data clearly demonstrates heavier rates of serious psychological distress among the female incarcerated population. Due to societal conditions, female inmates in American prisons and jails are at higher risks of serious psychological distress. The cyclical nature and recurring effects are detrimental to society’s sustainability.
 (4)Furthermore and more importantly, 25–26 percent of the incarcerated population in the United States of America that meets the threshold for serious psychological distress have not received health treatment in their lifetime.
 (5)In United States jails, the following statistics are consistent with this troubling trend: (A)32 percent of the incarcerated female population meets the threshold for serious psychological distress.
 (B)26 percent of the incarcerated male population meets the threshold for serious psychological distress.
 (C)68 percent of female jail inmates have a history of a mental health problem. (D)41 percent of male jail inmates have a history of a mental health problem.
 (E)44 percent of jail inmates have been told by a mental health professional that they have a mental health disorder.
 (6)In the United States prisons, the following statistics are consistent with the aforementioned jail statistics:
 (A)37 percent of prisoners have been told by a mental health professional that they have a mental health disorder.
 (B)20 percent of females in prisons meet the threshold for serious psychological distress. (C)14 percent of males in prisons meet the threshold for serious psychological distress.
 (D)66 percent of female prisoners have been told by a mental health professional that they have a mental health disorder.
 (E)35 percent of male prisoners have been told by a mental health professional that they have a mental health disorder.
				3.Supplemental security income benefits
 (a)Reinstatement or resumption of benefits on release of inmate from incarcerationSection 1631 of the Social Security Act (42 U.S.C. 1383) is amended by adding at the end the following:
				
					(q)
						(1)
							(A)
 (i)Eligibility for benefits under this title shall be reinstated in any case where the Commissioner determines that an individual described in clause (ii) has filed a request for reinstatement meeting the requirements of subparagraph (B)(i) during the period described in clause (iii). Reinstatement of eligibility shall be in accordance with the terms of this paragraph. Notwithstanding the preceding provisions of this clause, eligibility for benefits under this title of an individual who has become an inmate of a jail, prison, penal institution, or correctional facility shall be reinstated automatically upon discharge or release from the institution, without the need to reapply for the benefits, if the period of sentence to the institution does not exceed 90 days.
 (ii)An individual is described in this clause if— (I)before the month in which the individual files a request for reinstatement—
 (aa)the individual was eligible for benefits under this title on the basis of disability; and (bb)the individual thereafter was ineligible for such benefits because the individual was an inmate of a jail, prison, penal institution, or correctional facility for a period of 12 or more consecutive months;
 (II)the individual is blind or disabled, and the individual’s blindness or disability renders the individual unable to perform substantial gainful activity; and
 (III)the individual meets the nonmedical requirements for eligibility for benefits under this title. (iii) (I)Except as provided in subclause (II), the period prescribed in this clause with respect to an individual is 36 consecutive months beginning with the month following the most recent month for which the individual was ineligible for benefits under this title before the period of ineligibility described in clause (ii)(I)(bb).
 (II)In the case of an individual who fails to file a reinstatement request within the period described in subclause (I), the Commissioner may extend the period if the Commissioner determines that the individual had good cause for the failure to so file.
									(B)
								(i)
 (I)A request for reinstatement shall be filed on such form, and contain such information, as the Commissioner may prescribe.
 (II)A request for reinstatement shall include express declarations by the individual stating that the individual meets the requirements specified in subclauses (II) and (III) of subparagraph (A)(ii).
 (III)A request for reinstatement shall include an express declaration by a health care professional that the individual is blind or disabled.
 (ii)A request for reinstatement filed in accordance with this paragraph may constitute an application for benefits in the case of any individual who the Commissioner determines is not eligible for reinstated benefits under this paragraph.
 (C)In determining whether an individual meets the requirement of subparagraph (A)(ii)(II), the provisions of section 1614(a)(4) shall apply.
							(D)
 (i)Eligibility for benefits reinstated under this paragraph shall commence with the benefit payable for the month in which—
 (I)a request for reinstatement is filed; or (II)if the request is filed before the individual is discharged or released from a jail, prison, detention center, or correctional facility, the individual is so discharged or released.
 (ii)The amount of benefit payable for any month pursuant to the reinstatement of eligibility under this paragraph shall be determined in accordance with the provisions of this title.
 (E)Whenever an individual’s eligibility for benefits under this title is reinstated under this paragraph, eligibility for the benefits shall be reinstated with respect to the individual’s spouse if the spouse was previously an eligible spouse of the individual under this title and the Commissioner determines that the spouse satisfies all the requirements for eligibility for the benefits except requirements related to the filing of an application. The provisions of subparagraph (D) shall apply to the reinstated eligibility of the spouse to the same extent that they apply to the reinstated eligibility of the individual.
 (2)For purposes of this subsection, the term benefits under this title includes State supplementary payments made pursuant to an agreement under section 1616(a) of this Act or section 212(b) of Public Law 93–66..
			(b)Cooperation of penal institutions in providing notice of pending release of inmate and in assisting
			 soon To be released inmates in having benefits resumed
 (1)In generalSection 1611(e)(1)(I)(i) of such Act (42 U.S.C. 1382(e)(1)(I)(i)) is amended— (A)in subclause (I), by inserting and scheduled release after commencement; and
 (B)in subclause (II)— (i)by inserting (other than scheduled release information) before to the Commissioner;
 (ii)by inserting (other than scheduled release information) before after 30 days; and (iii)by inserting except that the Commissioner shall not make a payment under this subclause to an institution if the institution does not furnish scheduled release information at least 30 days before the scheduled release or does not have in place personnel and procedures to inform and assist inmates scheduled to be released in applying to have their benefits under this title resumed before the period.
 (2)Effective dateThe amendments made by paragraph (1) shall take effect 1 year after the date of the enactment of this Act.
 (3)Notice of requirement to furnish information about scheduled release of inmatesThe Commissioner of Social Security shall notify each institution with which the Commissioner has entered into an agreement under section 1611(e)(1)(I)(i) of the Social Security Act of the payment restriction added by paragraph (1) of this subsection.
 (c)Notice and training related to pre-Release agreementsSection 1611(e)(1)(I) of such Act (42 U.S.C. 1382(e)(1)(I)) is amended by adding at the end the following:
				
 (vi)The Commissioner shall provide technical support and resources to each State or local institution comprising a jail, prison, penal institution, or correctional facility, and any other State or local institution a purpose of which is to confine individuals as described in section 202(x)(1)(A)(ii) with respect to, and notify each such institution of the availability of, the pre-release agreements provided for in this subparagraph.
 (vii)Within 6 months after the end of each fiscal year, the Commissioner shall submit to the Congress a written report on the activities conducted pursuant to this subparagraph during the fiscal year.
 (viii)The Commissioner shall develop model pre-release procedures which States may use to facilitate the goals of this subparagraph..
 (d)Effective dateExcept as provided in subsection (b)(2), the amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply to benefits payable for months beginning after such date.
			4.Social Security benefits
			(a)Pre-Release procedures for disabled prisoners and other individuals
 (1)In generalSection 202(x) of the Social Security Act (42 U.S.C. 402(x)) is amended by adding at the end the following:
					
 (4)The Commissioner shall develop a system under which an individual whose disability insurance benefits under section 223 or other benefits under this section based on disability have been suspended under this subsection by reason of confinement in an institution comprising a jail, prison, penal institution, or correctional facility, or comprising any other institution a purpose of which is to confine individuals as described in paragraph (1)(A)(ii), can apply for resumption of such benefits prior to cessation of such confinement..
 (2)Effective dateThe Commissioner of Social Security shall implement the system described in section 202(x)(4) of the Social Security Act (as added by this subsection) not later than 180 days after the date of the enactment of this Act.
				(b)Cooperation of penal institutions in providing notice of pending release of inmate and in assisting
			 soon To be released inmates in having benefits resumed
 (1)In generalSection 202(x)(3)(B)(i) of such Act (42 U.S.C. 402(x)(3)(B)(i)) is amended— (A)in subclause (I), by inserting and scheduled release after commencement; and
 (B)in subclause (II)— (i)by inserting (other than scheduled release information) before to the Commissioner;
 (ii)by inserting (other than scheduled release information) before after 30 days; and (iii)by inserting , except that the Commissioner shall not make a payment under this subclause to an institution if the institution does not furnish scheduled release information at least 30 days before the scheduled release or does not have in place personnel and procedures to inform and assist inmates scheduled to be released in applying to have their benefits under this title resumed before the period.
 (2)Effective dateThe amendments made by paragraph (1) shall take effect 1 year after the date of the enactment of this Act.
 (3)Notice of requirement to furnish information about scheduled release of inmatesThe Commissioner of Social Security shall notify each institution with which the Commissioner has entered into an agreement under section 202(x)(3)(B)(i) of the Social Security Act of the payment restriction added by paragraph (1) of this subsection.
 (c)Notice and training related to pre-Release agreementsSection 202(x)(3)(B) of such Act (42 U.S.C. 402(x)(3)(B)) is amended by adding at the end the following:
				
 (v)The Commissioner shall provide technical support and resources to each State or local institution comprising a jail, prison, penal institution, or correctional facility, and any other State or local institution a purpose of which is to confine individuals as described in paragraph (1)(A)(ii) with respect to, and notify each such institution of the availability of, the pre-release agreements provided for in this subparagraph.
 (vi)Within 6 months after the end of each fiscal year, the Commissioner shall submit to the Congress a written report on the activities conducted pursuant to this subparagraph during the fiscal year..
			5.Medicaid benefits
			(a)Reinstatement of Medicaid enrollment
 (1)In generalSection 1902(a) of the Social Security Act (42 U.S.C. l396b(a)) is amended— (A)by striking and at the end of paragraph (82);
 (B)by striking the period at the end of paragraph (83) and inserting ; and; and (C)by inserting after paragraph (83) the following new paragraph:
						
 (84)provide that in the case of any individual enrolled for medical assistance under the State plan immediately before becoming an inmate of a public institution, if the period of sentence to the institution does not exceed 90 days—
 (A)the enrollment of such individual shall be reinstated automatically upon release from the institution without the need to reapply for such assistance; and
 (B)any period of continuous eligibility in effect on the date the individual became such an inmate shall be reinstated as of the date of the release and the duration of such period shall be determined without regard to the period in which the individual was such an inmate..
					(2)5 percentage point increase in FMAP during year after reinstatement after implementation of
 reinstatement systemSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by adding at the end the following: Notwithstanding the first sentence, for calendar quarters beginning after the date a State modifies its computer system described in subsection (a)(3)(A)(i) so that it can easily provide for the reinstatement of medical assistance required under section 1902(a)(84), with respect to items and services furnished to an individual described in such section who loses medical assistance by becoming an inmate of a public institution, the Federal medical assistance percentage otherwise applied shall be increased by 5 percentage points (but in no case shall the Federal medical assistance percentage exceed 100 percent) for medical assistance for items and services furnished during the 1-year period beginning on the date the individual’s eligibility for medical assistance under this title is reinstated under such section after release from the public institution..
 (3)Clarification of treatment of certain administrative expensesNothing in section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) shall be construed as prohibiting or preventing the provision of Federal financial participation under section 1903(a) of such Act (42 U.S.C. 1396b(a)) to States for reasonable administrative costs of determining eligibility status of individuals described in paragraph (84) of section 1902(a) of such Act (42 U.S.C. 1396b(a)), as inserted by paragraph (1).
 (4)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to individuals who are released from being an inmate of a public institution on or after the first day of the first calendar quarter beginning 180 days after the date of the enactment of this Act, except that the Secretary of Health and Human Services shall not undertake any enforcement against a State that fails to meet the requirement of section 1902(a)(84) of the Social Security Act, as inserted by such amendments, until the State has had a reasonable opportunity (of not less than 180 days) to modify its computer system described in section 1903(a)(3)(A)(i) of such Act (42 U.S.C. 1396b(a)(3)(A)(i)) so the system can meet the requirement of such section 1902(a)(84).
 (b)Authorization of case management servicesThe first sentence of section 1915(g)(1) of the Social Security Act (42 U.S.C. 1396n(g)(1)) is amended by inserting before the period at the end the following: and for the purpose of providing no more than three case management services, without regard to the subdivision (A) following section 1905(a)(29), in order to engage in planning for services following release from a public institution.
			